DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The IDS filed on 1/14/20, 1/30/20, 6/30/20, 12/10/20 and 4/14/21 have been fully considered except where references have been lined through. 

Response to Amendment
This action is written in response to applicant’s correspondence received on 8/12/22. 
Any rejection or objection not reiterated herein has been overcome by amendment. 
Rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn due to amendment. 
Amended claims 1-11 are under examination herein.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Maintained rejection Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fattinger (US20120276575A1) and Ghebremedhin (Ghebremedhin, B., Halstenbach, A., Smiljanic, M., Kaase, M., & Ahmad-Nejad, P. (2016).  MALDI-TOF MS based carbapenemase detection from culture isolates and from positive blood culture vials.  Annals of clinical microbiology and antimicrobials, 15(1), 1-6.). 
Regarding claim 1, Fattinger teaches a sample preparation method that has cells contained in a liquid (title, abstract), that can comprise a multi well plate ([0028]) (arrangement of individual droplets of liquid on the sample support).  Fattinger teaches that the liquid containing the cells is deposited on an observation plate (sample support) followed by removal of the liquid ([0033]).  Fattinger further teaches as absorbent plate located above an observation plate (sample support) ([0067], Fig. 2 parts 500, 400, and 402; [0088]).  The absorbing material is placed in contact with the liquid such to remove the liquid but leave the cells or particles on the observation plate ([0008]).  From the orientation in Fattinger Fig 2, as the sample support is below the absorbent plate, the absorbent plate would be lowered to contact the liquid on the sample support.  One of ordinary skill in the art would recognize that the absorbent material would be enriched with droplet liquid after absorbing the liquid.  Fattinger teaches that, once the liquid is removed, the glass slide (observation plate/sample support) can be moved for observation (lifting the absorbent plate enriched with droplet liquid, exposing sample depleted of liquid) using a microscope or plate reader (spectrometric) ([0066]). 
Fattinger fails to teach that the cells are of microorganism sediments. 
Ghebremedhin teaches using MALDI TOF (spectrometric measurement) to identify microorganisms from blood culture vials (title).  Ghebremedhin teaches that rapid identification of bacteria is essential for the diagnosis and treatment of patients with infectious diseases (p1 left column line 7-right column line 7).  Ghebremedhin teaches that the bacterial pellet is spread on a MALDI plate and allowed to dry (creating microorganism sediments) (p2 Imipenem hydrolysis assay section). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sample preparation method of Fattinger to prepare cells of the microbial sediments of Ghebremedhin for mass spectrometry.  One of ordinary skill in the art would be motivated to do so because Ghebremedhin teaches that speed is important to the diagnosis of infectious diseases and using the apparatus of Fattinger would speed up the drying step as the liquid is absorbed by filter paper, thus eliminating the time needed for the liquid to dry.  There would be a reasonable expectation of success as both Fattinger and Ghebremedhin are in the same field of endeavor of preparing cells for optical analysis. 
	
	
Regarding claims 2 and 6, Fattinger teaches that filter paper (cellulose, plant fiber) can be used to absorb the liquid ([0021]).  One of ordinary skill in the arts would understand that in order for the filter paper to absorb the liquid, the filter paper must contact the liquid.  Fattinger further teaches that the absorbent material contacts the observation plate (sample support), thus making contact with the sample (microorganism sediments) ([0030]). While Fattinger does not specifically teach the swelling of the absorbent material, instant specification figure 4 and [0030] teach using filter paper and thus one of ordinary skill in the arts would recognize that filter paper can undergo swelling when the liquid is contacted.
Regarding claims 3 and 4, Fattinger teaches that the absorbent plate can comprise a spring plate to ensure a tight attachment to the observation member (sample support) (claim 13). One of ordinary skill in the arts would recognize that the pressure applied is taken up by the springs as that is how springs commonly work. 
Regarding claim 7, Fattinger teaches that the volumes of the samples can be from 1-1000 μL ([0061]).  The claimed volumes of 1-12 μL fall entirely within the range of Fattinger and thus a prima facia case of obviousness exists. 
Regarding claims 8 and 9, Ghebremedhin teaches that the liquid spotted on the MALDI target consists of a buffer (washing liquid) containing imipenem (antimicrobial substance) (p2 Imipenem hydrolysis assay section).  Instant specification [0020] states that the washing liquid is a liquid used in sample preparation and thus the buffer of Ghebremedhin meets the limitation as the buffer is used to prepare the samples.
Regarding claim 10, Ghebremedhin teaches that the microorganism sediments can be analyzed via mass spectrometry after undergoing a preparation process (abstract, p. 2 Imipenem hydrolysis assay section). 
Regarding claim 11, Fattinger teaches air drying of the plates before observation ([0088]).  Ghebremedhin also teaches that the mass spectra is collected after drying (p2 left column lines 46-48).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fattinger (US20120276575A1) and Ghebremedhin (Ghebremedhin, B., Halstenbach, A., Smiljanic, M., Kaase, M., & Ahmad-Nejad, P. (2016). MALDI-TOF MS based carbapenemase detection from culture isolates and from positive blood culture vials. Annals of clinical microbiology and antimicrobials, 15(1), 1-6.)  as applied to claim 1-4, and 6-11 above, and further in view of Rygiewicz (Rygiewicz, P. T., Miller, S. L., & Durall, D. M. (1988). A root-mycocosm for growing ectomycorrhizal hyphae apart from host roots while maintaining symbiotic integrity. Plant and Soil, 109(2), 281-284).
Regarding claim 5, Fattinger and Ghebremedhin fail to teach moistening the plate surface containing the absorbent material before contacting the liquid drops. 
Rygiewicz teaches a method for a culture system of fungi-roots (sample preparation) that involves filter paper (abstract).  Rygiewicz teaches that filter paper can absorb large amounts of liquid, the paper can be difficult to wet initially and this can be overcome by pre-wetting (moistening) the filter paper (p282 right column lines 18-24).  One skilled in the arts would recognize that the pre-wetting step would lead to faster liquid absorbance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sample preparation method of Fattinger to prepare the microbial sediments of Ghebremedhin for mass spectrometry, with the additional step of prewetting the filter paper as taught by Rygiewicz.  One of ordinary skill in the art would be motivated to do so because Fattinger and Ghebremedhin teach the importance of speed as discussed above, and Rygiewicz teaches that the initial wetting of filter paper would lead to faster liquid absorbance.  There would be a reasonable expectation of success as Fattinger, Ghebremedhin and Rygiewicz are in the same field of endeavor of sample preparation.  Fattinger and Rygiewicz both use filter paper. 

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. Applicant argues that the invention of Fattinger operates in a different manner than the claimed invention, namely that the absorbent plate is lowered to contact the liquid on the sample plate (p3 last partial paragraph-p4 first partial paragraph). Fattinger teaches that Fig 2 is assembled as a stack [0067]. One of ordinary skill in the arts could readily envision assembling a stack layer by layer starting from the bottom layer with each layer subsequently added to the top of the stack resulting in a lowering of the absorbent plate onto the sample. 
Applicant argues that Fig 2 of Fattinger is merely a view of showing the detail not indicating how they might be positioned at any point in time (p4 first full paragraph). Fattinger teaches that Fig 2 is a specific embodiment of the invention [0067]. One of ordinary skill in the art would understand that as Fattinger teaches Fig 2 as a specific embodiment of the unit that the unit can be assembled in the exact way shown in Fig 2.
Applicant argues that there is no suggestion that the different layers are moved during deposition of the sample and removal of liquid (p4 first full paragraph lines 4-7). Fattinger teaches that the cells are deposited then dried [0035]. The drying is accomplished by the interaction of the liquid with the absorbent material [0008]. Fattinger teaches that the unit may be pre-assembled [0019]. Therefore, the unit is not always pre-assembled and the option exists for one of ordinary skill in the arts to manually assemble the unit, which would allow movement of layers. Further, Fattinger [0070] discusses that the unit can comprise pegs to help with assembly. Thus, one of ordinary skill in the art would understand that the sample can be deposited, and the unit assembled layer by layer. 
Applicant argues that as there are holes in the absorbent layer there is no contemplation of lowering the filter sheets and the holes would not allow contact with the sample (p4 second paragraph lines 8-11). Fattinger teaches that the absorbing material is responsible for removing the liquid from a liquid sample leaving only the sample to be analyzed [0008]. One of ordinary skill in the arts understands that the absorbent material must contact the sample for the absorbent material to remove the liquid.  
Applicant argues that the entire structure of Fattinger is pre-assembled by the time the sample is introduced (p4 second full paragraph lines 11-13). Fattinger teaches that the unit may be pre-assembled [0019]. Therefore, the unit is not always pre-assembled and the option exists for one of ordinary skill in the art to manually assemble the unit. 
Applicant argues that the combination of Fattinger and Ghebremedhin do not suggest the movement of the absorbent material (p5 first full paragraph lines 9-12). This argument has been fully considered but is not persuasive. See the 103 rejection above and the response to arguments above.  
Applicant argues that claim 5 is allowable due to dependence on claim 1 (p6 first full paragraph). This argument is unpersuasive for the reasons discussed above in the response to argument section. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657